Case 5:19-mj-00148 Document 5 Filed on 02/11/19 in TXSD Page 1 of 1

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.| Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the

wibm i>?i\'\_<: owens

 

 

United States of America )
v. § CaseNo. \Ol~m`\- \Ll%
w\ 6 Gl\) m &,Y\ § Charging District’s Case No. \ ‘_ l% ~ C[` .- l_{ LL')/
Defendant )

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

Iunderstand that_\_ l have been charged m anqtherc_,f district, th (name of other courr) \)'\l".-Q.A St£\'f,-{_S
D\’:)\Ci' Co\>v Nor‘rh~tfn l \S'V\C`l Li€/° fd\l&

l have been informed of the charges and of my rights t0:

 

 

(l) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine whether l am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been

committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;

(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

151 an identity hearing and production of the warrant,
a preliminary hearing.
a detention hearing.

C|

Cl

Z/ an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which l ma e entitled in this district. l request that my
I'_'l preliminary hearing and/or detention hearing be held in the prosecuting district, at a time set by
that court.

l consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date; ¢Q/ ill/q /.///_`§_ garb/w q@
/ekndam s signature
HL@MJ /Qv ,z£/,

Signatui'e of defendant s attorney

ill/ima [h¢m¢tlzf

Printed name ofliefendant’ s attorney

 

